 





EXECUTION VERSION

  



AMENDMENT TO WARRANT

 

This Amendment to Warrant (this “Amendment”) is entered into on March 13, 2012,
by and between ECOtality, Inc., a Nevada corporation (the “Company”), and ABB
Technology Ventures Ltd (the “Holder”).

 

WHEREAS, on January 13, 2011, the Company issued to the Holder a warrant to
purchase 1,041,667 shares of common stock, par value $0.001 per share, of the
Company (the “Warrant”); and

 

WHEREAS, the parties desire to amend the Warrant as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration received, and with the intent to be legally bound,
the Company and the Holder hereby agree as follows:

 

1.                  Capitalized terms used herein but not defined shall have the
meanings set forth in the Warrant.

 

2.                  As of the date hereof and subject to adjustment hereafter as
set forth in the Warrant, the Exercise Price is hereby set at $2.50 per share.

 

3.                  Except as expressly amended hereby, the Warrant (including
the exhibits thereto) shall be and remains in full force and effect as
originally written, and shall constitute the legal, valid, binding and
enforceable obligations of the Company and the Holder. On and after the date
hereof, each reference in the Warrant to “this Warrant,” “hereunder,” “hereof,”
“herein” or words of like import referring to the Warrant, and each reference in
the exhibits to the “Warrant,” “thereunder,” “thereof” or words of like import
referring to the Warrant shall mean and be a reference to the Warrant as amended
by this Amendment and as may be subsequently amended, restated, supplemented or
otherwise modified from time to time. This Amendment embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof.

 

4.                  This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of New York. This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Amendment. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

[Signature page follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Warrant
on the date first written above.

 



  ECOTALITY, INC.         By: /s/ Jonathan R. Read     Name:  Jonathan R. Read  
  Title:  President and CEO

 



  ABB TECHNOLOGY VENTURES LTD         By: /s/ Girish Nadkarni     Name: Girish
Nadkarni     Title: Managing Director

 



          By: /s/ Andrew Tang     Name: Andrew Tang     Title: Managing Director

 



 

 